                 Case 18-19441-EPK               Doc 541        Filed 02/06/19         Page 1 of 6



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

In re

160 Royal Palm, LLC,                                                      Case No. 18-19441-EPK

     Debtor.                                                              Chapter 11
____________________________________/

    SECURED CREDITOR KK-PB FINANCIAL, LLC’S RESPONSE IN SUPPORT OF
      DEBTOR’S MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT,
              AND RELATED ASSET PURCHASE AGREEMENT,
            WITH KK-PB FINANCIAL, LLC AND GLENN F. STRAUB

         Secured Creditor, KK-PB Financial, LLC (“KK-PB”) submits its response in support of
Debtor 160 Royal Palm, LLC’s (the “Debtor”) Motion for Approval of Settlement Agreement,
and Related Asset Purchase Agreement, with KK-PB Financial, LLC and Glenn F. Straub [ECF
No. 523], and states:

         1.       As this Court is aware, from the outset of this chapter 11 proceeding, the Debtor
and KK-PB have been locked in a dispute regarding the Debtor’s principal asset: the real property
located at 160 Royal Palm Way, Palm Beach, Florida 33480 (the “Real Property”).

         2.       Specifically, the issues raised by each of the parties by way of multiple motions and
responses (together, the “Contested Matters”)1 were heavily litigated through multiple hearings,
a myriad of discovery, and evidentiary hearings. On January 18, 2019, the parties entered into the
Settlement Agreement and Asset Purchase Agreement, subject to the Court’s approval. If
approved, the Settlement Agreement and APA will resolve the Contested Matters, the Debtor’s
objection to KK-PB’s claim [ECF No. 178], and the dispute between the Debtor and KK-PB.

         3.       KK-PB supports the Debtor’s Settlement Motion [ECF No. 523] and maintains
that the Settlement will increase the recovery for the benefit of the estate and its creditors, and will

1
  The Contested Matters include the issues raised in (i) the Debtor’s Motion to Limit Credit Bids with Respect to Sale of
Substantially All of Its Assets [ECF No. 103] (the “Motion to Limit Credit Bids”), as supplemented by ECF No. 163;
(ii) KK-PB’s Motion to Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF
No. 133] (the “Motion to Estimate”), further clarified at ECF No. 164; and (iii) KK-PB’s Motion to (1) Modify and
Terminate Automatic Stay; or (II) Dismiss Chapter 11 Proceeding [ECF No. 69] (the “Stay Relief Motion”).
               Case 18-19441-EPK         Doc 541      Filed 02/06/19      Page 2 of 6



avoid the cost, expense, delay, and uncertainty of litigation or other dispute resolution procedures.
In furtherance of the Settlement Motion [ECF No. 523], KK-PB maintains that the Settlement
Agreement and APA, require the issuance of an Order authorizing and approving the terms set
forth below:

               a. Settlement Payment: KK-PB shall pay Debtor $5,125,000 (the “Settlement
               Payment”). The Settlement Payment shall be utilized by the Debtor to pay, among
               other things and if applicable, the Break-Up Fee, broker compensation, the
               $200,000 Payment, the $50,000 Payment, and allowed creditor claims, including
               the allowed claims of the EB-5 Investors and the Other EB-5 Creditors.


               b. Debtor to Pay Broker and Town: Debtor shall be responsible for paying the
               broker retained by Debtor [ECF Nos. 19 and 66], and Debtor shall be responsible
               for paying the $200,000 Payment to the Town of Palm Beach and $50,000 Payment
               to the Town of Palm Beach Code Enforcement Board simultaneously with its
               receipt of the Settlement Payment, in full satisfaction of their respective claims
               against the Debtor’s Estate.


               c. Transfer of Property to KK-PB: In consideration of the Settlement Payment,
               and a credit of $5,135,862, Debtor shall convey to KK-PB or its designee the Real
               Property, and all tangible and intangible personal property and equipment located
               on the Real Property or off-site which shall include, but not be limited to, all marble,
               molding and elevator materials, equipment and supplies fabricated or supplied by
               third party vendors, suppliers and subcontractors of the Debtor, and labor, under
               original and/or amended contracts, agreements or understandings between Debtor
               and the third party vendors, suppliers and subcontractors whether or not a valid
               construction lien or proof of claim was filed. If there are any obligations due the
               third party vendors, suppliers and/or subcontractors, said obligations shall be
               assumed by the Debtor using funds derived from the $5,125,000 settlement
               payment made by KK-PB to the Debtor under the Settlement Agreement. Such
               conveyances shall be free and clear of all liens, claims, interests, and encumbrances
               pursuant to 11 U.S.C. § 363(f), and the third party vendors, suppliers and
               subcontractors of the Debtor that are in possession of personal property, material,
               supplies or equipment are directed to immediately release them unto KK-PB or its
               designee.


               d. Taxes: KK-PB shall be responsible for the payment of all real property/ad
               valorem taxes relating to the Real Property for tax years 2018 and 2019, including
               the Real Estate Tax Claim.


                                              2
              Case 18-19441-EPK          Doc 541      Filed 02/06/19      Page 3 of 6



               e. Bar Order/Injunction/Third Party Releases: KK-PB and Mr. Straub’s entry
               into the Settlement Agreement and APA is expressly conditioned upon the Court’s
               entry of an order barring/enjoining/releasing all claims and litigation by the EB-5
               Investors, the Other EB-5 Creditors, and any other creditors or potential creditors
               against KK-PB, Mr. Straub, Galle, Mr. Spano, New Haven, Mr. Laudano, and
               related parties and professionals, with respect to any and all actions and transactions
               arising from or relating to Debtor, the Real Property, the investments made by the
               EB-5 Investors and Other EB-5 Creditors in Palm House Hotel, LLLP, and any and
               all other matters that were directly or indirectly, or tangentially, related to the Real
               Property, Debtor, or Debtor’s estate.


       4.      KK-PB submits that the requested Bar Order described in the Debtor’s Settlement
Motion [ECF No. 523] and in paragraph 3(e) above is fair and equitable. No party has asserted
claims against Mr. Straub, Galle, or Mr. Spano that would be barred by the bar order. As to New
Haven and Mr. Laudano, these parties have assisted in facilitating the Settlement Agreement by
causing the senior secured New Haven Claim to be assigned to KK-PB, thereby permitting KK-PB
to waive the New Haven Claim as part of the Settlement Agreement. As to KK-PB and its
principal, Mr. Straub, such parties are paying the Debtor the Settlement Payment, permitting
creditors, including the EB-5 Investors and Other EB-5 Creditors, to obtain a distribution that was
otherwise uncertain from the disposition of the Real Property. Therefore, the Court should issue
the required Bar Order described in Section 8 of the Settlement Agreement in conjunction with
approval of the Settlement Agreement.

       5.      KK-PB further submits that as part of the Settlement Agreement and the related
APA, the parties seek this Court’s authorization and approval for the Debtor to convey the Real
Property (along with certain related personal property and rights as set forth herein and in the
Settlement Agreement and APA) to KK-PB or its designee, free and clear of all liens, claims,
encumbrances, and interests, and with specific findings that KK-PB is purchasing the Real
Property in good faith, in a non-collusive manner, without successor liability, effective immediately
upon this Court’s entry of an order authorizing and approving the Settlement and the proposed
transaction as to the Real Property. Having negotiated the Settlement Agreement and APA, at
arms-length, and in the heat of vigorous litigation, KK-PB believes that the Real Property is being
purchased in good faith and in a non-collusive manner, such that Order authorizing and approving


                                              3
              Case 18-19441-EPK          Doc 541      Filed 02/06/19       Page 4 of 6



the APA should include protections to which good faith purchasers are entitled under 11 U.S.C.
§§ 363(m) and (n).

       6.      For the reasons set forth above and in the Debtor’s Settlement Motion [ECF No
523], KK-PB believes that the Settlement Agreement and the Asset Purchase Agreement are in the
best interest of the estate and its creditors and should be approved.

       WHEREFORE, Secured Creditor, KK-PB Financial, LLC, respectfully requests that this
Court enter an Order (i) approving the Settlement Agreement, including the required findings set
forth herein and in the Settlement Agreement; (ii) barring the specific claims against KK-PB, Mr.
Straub, Galle, New Haven, Mr. Laudano, and Mr. Spano, as well as their related parties and
professionals, as set forth in Section 8 of the Settlement Agreement; (iii) approving the Asset
Purchase Agreement, including the required findings under the APA, and authorizing the
conveyance of the Real Property and personal property specified therein to KK-PB or its designee
pursuant to the terms of the APA; (iv) retaining jurisdiction over the terms of the Settlement
Agreement, the APA, and the parties thereto to interpret and enforce the Settlement Agreement
and the APA and the Orders related thereto; and (v) granting such other relief as the Court deems
just and proper.

 Dated: February 6, 2019               Respectfully submitted,

                                       SALAZAR LAW
                                       Counsel for Secured Creditor, KK-PB Financial, LLC
                                       2000 Ponce de Leon Boulevard, Penthouse Suite
                                       Coral Gables, Florida 33134
                                       Telephone: (305) 374-4848
                                       Facsimile: (305) 397-1021
                                       Email: Luis@Salazar.Law
                                       Email: Aguilar@Salazar.Law

                                       By:       /s/ Luis Salazar
                                                  Luis Salazar
                                                  Florida Bar No. 147788
                                                  Celi S. Aguilar
                                                  Florida Bar No. 117589




                                             4
              Case 18-19441-EPK           Doc 541     Filed 02/06/19      Page 5 of 6



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all parties identified on the Service List attached to the original hereof via transmission
of Notices of Electronic Filing generated by CM/ECF and/or electronic mail transmission as
indicated thereon.



                                               By:     /s/ Luis Salazar
                                                      Luis Salazar




                                              5
            Case 18-19441-EPK      Doc 541    Filed 02/06/19   Page 6 of 6



                                   SERVICE LIST

Electronic Mail Notice List (Via CM/ECF)

      David W Baddley baddleyd@sec.gov
      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Steven C Jones steven.jones@wilsonelser.com,
       anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@wil
       sonelser.com
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;epe
       ndergraft@slp.law;cdraper@slp.law
      Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omay
       or@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
      Cristopher S Rapp rapp@alumni.princeton.edu, IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law,
       Ceide@Salazar.Law;Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
      Harry Winderman harry4334@hotmail.com,
       lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com




                                       6
